Citation Nr: 0308702	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from February 1957 to 
October 1957.  This appeal arises from a February 2000 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  


FINDINGS OF FACT

1.  VA has obtained all available relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  The weight of the medical evidence of record is against a 
finding that the veteran had a chronic skin disorder during 
service, or that his current chronic skin disorder was 
incurred in or is causally related to the veteran's period of 
service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the laws and regulations 
pertaining to a claim of entitlement to service connection in 
the April 2000 statement of the case (SOC) and the October 
2002 supplemental statement of the case (SSOC).  
Additionally, in March 2001, the RO sent the veteran a letter 
explaining the VCAA and its impact on his claim.  The Board 
concludes that these various discussions adequately informed 
the veteran of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the veteran's service medical 
records are unavailable, as they were destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  In 
cases where a veteran's service records are presumed 
destroyed there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim and this 
duty includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)); see 
also Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial 
of a veteran's claim rests, in part, on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).

In May 2002, the RO received notice from the service 
department that no active duty medical records were available 
as all records were in the file that was destroyed in the 
1973 fire.  In August 2000, the veteran submitted NA Form 
13055.  The RO then submitted a request for information to 
the NPRC.  In response, NPRC noted that the veteran's service 
was fire-related and there were no service medical records or 
SGO (Office of the Army Surgeon General) reports available.  
Based on the evidence contained in the claims folder, the 
veteran's service medical records were destroyed and an 
additional search did not locate any alternative records.  
Consequently, the veteran's service medical records are not 
of record and attempts to obtain them were unsuccessful.

Private medical records have been obtained from the veteran's 
treating physician.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist and that under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

For service connection to be established, there must be a 
current disability and evidence showing a nexus between that 
disability and some incident of military service, including a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

The veteran has contended that he was treated in service for 
an allergic reaction to chemicals that he was sprayed with at 
Fort Chaffee, Arkansas, in 1957.  As noted above, the 
veteran's service medical records are not available.  

On a VA psychiatric examination conducted in August 1975, the 
veteran reported that he developed a dermatosis at Fort 
Chaffee that required hospitalization during service.  On the 
VA general medical examination conducted at that time in 
August 1975, the veteran's skin was noted to be normal.  

Statements from C.M.A.R., M.D., dated in 1999, 2000, and 
2001, noted that Dr. A.R. had treated the veteran for many 
years for an unknown rash with itching of the whole body.  
Dr. A.R. noted that the veteran had reported that his rash 
was related to spray with an unknown chemical during service 
in Arkansas in 1957.

The Board notes that the statements of Dr. A.R. regarding the 
etiology of the veteran's skin disorder are based on the 
veteran's reported history of exposure to a chemical at Fort 
Chaffee during service and not on any objective knowledge.  
As noted above, the service medical records are not 
available, and thus no objective evidence of the existence of 
a skin disorder during service is of record.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The objective record shows that the veteran currently has a 
chronic skin disorder that has apparently been present for a 
number of years.  However, the veteran's brief period of 
service took place approximately 46 years ago.  Importantly, 
the 1975 VA examination, conducted some eighteen years after 
his separation from service, showed a normal skin 
examination.  This is strong evidence to the effect that the 
current chronic skin disorder was not present at that time, 
and outweighs the limited value of Dr. A.R.'s statements as 
to the onset of the veteran's skin disorder.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to service 
connection for a skin disorder.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


ORDER

The appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

